DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A New Alternative Real-Time Method To Monitoring Dough Behavior During Processing Using Wireless Sensor Technology”, Pereira et al. (referred hereafter Pereira et al.).
Referring to claim 1, Pereira et al. disclose a device (Figure 1) comprising:
a switch comprising a plurality of inputs and a plurality of outputs (e.g., “The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current.  Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation…. The circuit was designed to pre-amplify the signal acquired from the hall sensor, filter the signal using an anti-aliasing filter, post-amplify the signal to ensure a clean signal of sufficient strength and to monitor the motor.  After amplification and filtering, the digital signal was then generated using a 10-bit analog to digital converter.” - Figures 1-3; page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figure 2 showing “Wireless node developed to measure the torque of the mixing machine. U-bee represents the wireless technology from ZigBee”; Figure 3 showing “Mixing and torque meter system”);

a data acquisition circuit adapted to request and receive a plurality of detection values associated with a food processing system (e.g., “The measuring system consists of two main modules: the first one is responsible for the amplification and transmission of acquired data and is attached to the mixing machine, and the second receives data and connects the system to a computer” - Figures 2 & 3; page 506, 2nd col., 2nd para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool and communicatively coupled to the data acquisition circuit (e.g., “The base module is responsible for receiving and storing data from the mixing machine module.”) wherein each of the input sensors is coupled to at least one of the plurality of inputs of the switch (page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figures 1-3);
a data storage component adapted to store specifications and anticipated state information for the plurality of input sensors of the data pool (e.g., “The base module is responsible for receiving and storing data from the mixing machine module.” - page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figures 1-3); and
a response circuit adapted to provide the data acquisition circuit with direction regarding a manner in which the plurality of detection values is requested (e.g., “This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process. Furthermore, the sensitivity of the signal patterns to differences in formulations was assessed. To test this, the following recipe was used: For 2 kg of wheat flour (100%), water (25%), soybean oil (5%) and yeast (0.5%) were added to study the system response to the mixing dough process. In the second formulation, to observe any change in the dough behavior, the amount of soybean oil that was reduced to 1%, while the difference in weight was corrected by adding water. Six experimental runs were carried out for each formulation” – page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 4-6),
wherein the switch is adapted to selectively couple, in response to the anticipated state information, at least one of the plurality of inputs to at least one of the plurality of outputs (pages 506-507, 2 Materials and Methods section; Figures 1-3). 
As to claim 2, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a prediction of a duration of a mixing (Figures 5-6) before a food being processed achieves a predefined viscosity (e.g., “The equipment was the first tool used to measure shear (fluid) and viscosity of a mixture of flour and water. The primary units of the farinography are the Brabender units [2]. The farinograph is a piece of equipment widely used in the baking industry, and it is employed as an objective measure of flour quality by the acquisition of the dough deformation pattern. Essentially, the equipment measures the resistance that the dough offers to the mixing blades; this resistance will affect the motor torque of the mixing machine. The torque is transmitted to a data acquisition system that records the variation in dough resistance generating a graph called farinographic curve or farinography. In fact, flour rheological characteristics are measured with those instruments to provide information on the whole dough behavior and subsequently, to be used in the decision- making process of food production” - page 505, 1 Introduction section). 

Referring to claim 3, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a speed of a mixer forming a part of the food processing system (e.g., “Measuring the dough behavior was based on the fact that the dough rheological changes will affect the mechanical properties of the mixing machine, e.g., torque [18] which in turn affects its electrical properties. To understand the basic principles of how the torque affects the electrical properties, a DC generator was connected to a resistor and coupled to an induction motor powered from a frequency converter. The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current. Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation.” - pages 506-507, 2 Materials and Methods section; Figure 3). 
As to claim 4, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a temperature (e.g., room temperature/yeast in response to mixing dough process) of a food being mixed by the food processing system (page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 5-6). 
Referring to claim 5, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a predefined threshold for the food (e.g., “This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process. Furthermore, the sensitivity of the signal patterns to differences in formulations was assessed. To test this, the following recipe was used: For 2 kg of wheat flour (100%), water (25%), soybean oil (5%) and yeast (0.5%) were added to study the system response to the mixing dough process. In the second formulation, to observe any change in the dough behavior, the amount of soybean oil that was reduced to 1%, while the difference in weight was corrected by adding water. Six experimental runs were carried out for each formulation” – page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 5-6). 
As to claim 6, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on one or more viscometric measurements of a food being mixed by the food processing system (e.g., “The equipment was the first tool used to measure shear (fluid) and viscosity of a mixture of flour and water. The primary units of the farinography are the Brabender units [2]. The farinograph is a piece of equipment widely used in the baking industry, and it is employed as an objective measure of flour quality by the acquisition of the dough deformation pattern. Essentially, the equipment measures the resistance that the dough offers to the mixing blades; this resistance will affect the motor torque of the mixing machine. The torque is transmitted to a data acquisition system that records the variation in dough resistance generating a graph called farinographic curve or farinography. In fact, flour rheological characteristics are measured with those instruments to provide information on the whole dough behavior and subsequently, to be used in the decision- making process of food production” - page 505, 1 Introduction section). 

Referring to claim 7, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a predefined threshold for the one or more viscometric measurements (e.g., “The equipment was the first tool used to measure shear (fluid) and viscosity of a mixture of flour and water. The primary units of the farinography are the Brabender units [2]. The farinograph is a piece of equipment widely used in the baking industry, and it is employed as an objective measure of flour quality by the acquisition of the dough deformation pattern. Essentially, the equipment measures the resistance that the dough offers to the mixing blades; this resistance will affect the motor torque of the mixing machine. The torque is transmitted to a data acquisition system that records the variation in dough resistance generating a graph called farinographic curve or farinography. In fact, flour rheological characteristics are measured with those instruments to provide information on the whole dough behavior and subsequently, to be used in the decision- making process of food production” - page 505, 1 Introduction section). 
As to claim 8, Pereira et al. disclose a device (Figure 1), wherein the response circuit is adapted to utilize a predefined minimum number of variables and a predefined maximum number of variables (pages 506-507, 2 Materials and Methods section; Equation 1). 
Referring to claim 9, Pereira et al. disclose a device (Figure 1), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a noise pattern of the food processing system (e.g., via electrical noise pattern such as “This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process.” - page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 5-6). 
As to claim 10, Pereira et al. disclose a method (Abstract) comprising:
requesting and receiving a plurality of detection values associated with a food processing system (e.g., “The measuring system consists of two main modules: the first one is responsible for the amplification and transmission of acquired data and is attached to the mixing machine, and the second receives data and connects the system to a computer” - Figures 2 & 3; page 506, 2nd col., 2nd para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool (e.g., “The base module is responsible for receiving and storing data from the mixing machine module.”), wherein each of the plurality of input sensors is coupled to at least one of a plurality of inputs of a switch comprising the plurality of inputs and a plurality of outputs (e.g., “The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current.  Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation…. The circuit was designed to pre-amplify the signal acquired from the hall sensor, filter the signal using an anti-aliasing filter, post-amplify the signal to ensure a clean signal of sufficient strength and to monitor the motor.  After amplification and filtering, the digital signal was then generated using a 10-bit analog to digital converter.” - Figures 1-3; page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figure 2 showing “Wireless node developed to measure the torque of the mixing machine. U-bee represents the wireless technology from ZigBee”; Figure 3 showing “Mixing and torque meter system”);
storing specifications and anticipated state information for the plurality of input sensors of the data pool (e.g., “The base module is responsible for receiving and storing data from the mixing machine module.” - page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figures 1-3); and
providing a direction regarding a manner in which the plurality of detection values is requested (e.g., “This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process. Furthermore, the sensitivity of the signal patterns to differences in formulations was assessed. To test this, the following recipe was used: For 2 kg of wheat flour (100%), water (25%), soybean oil (5%) and yeast (0.5%) were added to study the system response to the mixing dough process. In the second formulation, to observe any change in the dough behavior, the amount of soybean oil that was reduced to 1%, while the difference in weight was corrected by adding water. Six experimental runs were carried out for each formulation” – page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 4-6),
wherein the switch is adapted to selectively couple, in response to the anticipated state information, at least one of the plurality of inputs to at least one of the plurality of outputs (pages 506-507, 2 Materials and Methods section; Figures 1-3). 
Referring to claim 11, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a prediction of a duration of a mixing (Figures 5-6) before a food being processed achieves a predefined viscosity (e.g., “The equipment was the first tool used to measure shear (fluid) and viscosity of a mixture of flour and water. The primary units of the farinography are the Brabender units [2]. The farinograph is a piece of equipment widely used in the baking industry, and it is employed as an objective measure of flour quality by the acquisition of the dough deformation pattern. Essentially, the equipment measures the resistance that the dough offers to the mixing blades; this resistance will affect the motor torque of the mixing machine. The torque is transmitted to a data acquisition system that records the variation in dough resistance generating a graph called farinographic curve or farinography. In fact, flour rheological characteristics are measured with those instruments to provide information on the whole dough behavior and subsequently, to be used in the decision- making process of food production” - page 505, 1 Introduction section). 
As to claim 12, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a speed of a mixer forming a part of the food processing system (e.g., “Measuring the dough behavior was based on the fact that the dough rheological changes will affect the mechanical properties of the mixing machine, e.g., torque [18] which in turn affects its electrical properties. To understand the basic principles of how the torque affects the electrical properties, a DC generator was connected to a resistor and coupled to an induction motor powered from a frequency converter. The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current. Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation.” - pages 506-507, 2 Materials and Methods section; Figure 3). 
Referring to claim 13, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a temperature (e.g., room temperature/yeast in response to mixing dough process) of a food being mixed by the food processing system (page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 5-6). 
As to claim 14, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a predefined threshold for the food (e.g., “This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process. Furthermore, the sensitivity of the signal patterns to differences in formulations was assessed. To test this, the following recipe was used: For 2 kg of wheat flour (100%), water (25%), soybean oil (5%) and yeast (0.5%) were added to study the system response to the mixing dough process. In the second formulation, to observe any change in the dough behavior, the amount of soybean oil that was reduced to 1%, while the difference in weight was corrected by adding water. Six experimental runs were carried out for each formulation” – page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 5-6). 
Referring to claim 15, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on one or more viscometric measurements of a food being mixed by the food processing system (e.g., “The equipment was the first tool used to measure shear (fluid) and viscosity of a mixture of flour and water. The primary units of the farinography are the Brabender units [2]. The farinograph is a piece of equipment widely used in the baking industry, and it is employed as an objective measure of flour quality by the acquisition of the dough deformation pattern. Essentially, the equipment measures the resistance that the dough offers to the mixing blades; this resistance will affect the motor torque of the mixing machine. The torque is transmitted to a data acquisition system that records the variation in dough resistance generating a graph called farinographic curve or farinography. In fact, flour rheological characteristics are measured with those instruments to provide information on the whole dough behavior and subsequently, to be used in the decision- making process of food production” - page 505, 1 Introduction section). 
As to claim 16, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a predefined threshold for the one or more viscometric measurements (e.g., “The equipment was the first tool used to measure shear (fluid) and viscosity of a mixture of flour and water. The primary units of the farinography are the Brabender units [2]. The farinograph is a piece of equipment widely used in the baking industry, and it is employed as an objective measure of flour quality by the acquisition of the dough deformation pattern. Essentially, the equipment measures the resistance that the dough offers to the mixing blades; this resistance will affect the motor torque of the mixing machine. The torque is transmitted to a data acquisition system that records the variation in dough resistance generating a graph called farinographic curve or farinography. In fact, flour rheological characteristics are measured with those instruments to provide information on the whole dough behavior and subsequently, to be used in the decision- making process of food production” - page 505, 1 Introduction section). 
Referring to claim 17, Pereira et al. disclose a method (Abstract), further comprising utilizing a predefined minimum number of variables and a predefined maximum number of variables (pages 506-507, 2 Materials and Methods section; Equation 1). 
As to claim 18, Pereira et al. disclose a method (Abstract), wherein the manner in which the plurality of detection values is requested is based, at least in part, on a noise pattern of the food processing system (e.g., via electrical noise pattern such as “This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process.” - page 507, 2.1 Dough Preparation section; pages 507-509, 3 Results and Discussion section; Figures 5-6). 
Referring to claim 19, Pereira et al. disclose a device (Figure 1), wherein the switch includes an analog switch, wherein the plurality of inputs includes a plurality of analog inputs and the plurality of outputs includes a plurality of analog outputs, and wherein the analog switch is configured to selectively couple one of the plurality of analog inputs to one of the plurality of analog outputs (e.g., “The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current.  Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation…. The circuit was designed to pre-amplify the signal acquired from the hall sensor, filter the signal using an anti-aliasing filter, post-amplify the signal to ensure a clean signal of sufficient strength and to monitor the motor.  After amplification and filtering, the digital signal was then generated using a 10-bit analog to digital converter.” - Figures 1-3; page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figure 2 showing “Wireless node developed to measure the torque of the mixing machine. U-bee represents the wireless technology from ZigBee”; Figure 3 showing “Mixing and torque meter system”).
As to claim 20, Pereira et al. disclose a device (Figure 1), wherein the analog switch is adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs based on a signal route plan presented to the analog switch (e.g., “The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current.  Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation…. The circuit was designed to pre-amplify the signal acquired from the hall sensor, filter the signal using an anti-aliasing filter, post-amplify the signal to ensure a clean signal of sufficient strength and to monitor the motor.  After amplification and filtering, the digital signal was then generated using a 10-bit analog to digital converter.” - Figures 1-3; page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figure 2 showing “Wireless node developed to measure the torque of the mixing machine. U-bee represents the wireless technology from ZigBee”; Figure 3 showing “Mixing and torque meter system”).
	Response to Arguments
3.	Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
	In regard claims 1-18 rejected under 35 U.S.C. 102(a)(1) over Pereira et al., Applicant argues:
	
    PNG
    media_image1.png
    392
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    756
    media_image2.png
    Greyscale

	
Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Pereira et al. disclose:
The torque produced by the DC generator is dependent on the armature and field current; on the other hand, the armature current is dependent on both the speed and the field current.  Thus, keeping the speed constant, the current that flows in the circuit will vary subject to the torque variation…. The circuit was designed to pre-amplify the signal acquired from the hall sensor, filter the signal using an anti-aliasing filter, post-amplify the signal to ensure a clean signal of sufficient strength and to monitor the motor.  After amplification and filtering, the digital signal was then generated using a 10-bit analog to digital converter.” - Figures 1-3; page 506, 2nd col., 2nd para. to page 507, 1st col., line 3; Figure 2 showing “Wireless node developed to measure the torque of the mixing machine. U-bee represents the wireless technology from ZigBee”; Figure 3 showing “Mixing and torque meter system.”

Thus, unlike to Applicant’s arguments that Pereira discloses a measuring system with a single sensor coupled to a signal conditioner having only one illustrated input, Figure 2 of Pereira showing “Wireless node developed to measure the torque of the mixing machine. U-bee represents the wireless technology from ZigBee”; Figure 3 showing “Mixing and torque meter system.

Thus, unlike to Applicant’s arguments that Pereira does not disclose that the base module requests the plurality of detection values, as claimed, Pereira discloses:
“This work was not focused on the determination of the rheological properties of dough itself but instead on how the electrical signal pattern obtained from the proposed system can be related to the changes in the dough during the mixing process.  Furthermore, the sensitivity of the signal patterns to differences in formulations was assessed.  To test this, the following recipe was used: For 2 kg of wheat flour (100%), water (25%), soybean oil (5%) and yeast (0.5%) were added to study the system response to the mixing dough process.  In the second formulation, to observe any change in the dough behavior, the amount of soybean oil that was reduced to 1%, while the difference in weight was corrected by adding water.  Six experimental runs were carried out for each formulation.” – page 507, 2.1 Dough preparation section.

    PNG
    media_image3.png
    849
    853
    media_image3.png
    Greyscale

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864